—Determination of the respondent New York State Division of Housing and Community Renewal dated December 9, 1992, which, after a hearing, found that the subject apartment is subject to the Local Emergency Housing Rent Control Act, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered July 6, 1993), dismissed, without costs.
Substantial evidence supports respondent’s finding that, though the tenant used some portion of his apartment as a photography studio, his use was predominantly residential, and that finding may not be disturbed by this Court (see, Confederated Props. v Nosek, 2 AD2d 383, 384).
*165We have considered petitioner’s remaining arguments, and find them to be without merit. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Tom, JJ.